      Case 3:17-cr-00298-RDM Document 454 Filed 06/09/21 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,
                                          : CRIMINAL NO. 3:17-CR-298
                                          : (JUDGE MARIANI)
             v.

CARLOS SANTURTAN-TERAN,

             Defendant

                                          ORDER

      AND NOW, THIS       0._'fii   DAY OF JUNE 2021, upon consideration of

Defendant's Motion to Dismiss (Doc. 364) and all relevant documents, for the reasons set

forth in the accompanying Memorandum Opinion, IT IS HEREBY ORDERED THAT the

Motion to Dismiss (Doc. 364) is DENIED.
                                                                                  .



                                              ert D. Mariani
                                          United States District Judge
